Citation Nr: 0633878	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating from an 
original grant of service connection for hepatitis C, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran had active military service from July 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified at a videoconference hearing before the 
undersigned acting Veterans Law Judge in August 2006.  The 
veteran submitted additional evidence at the hearing with a 
waiver of consideration by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2006).  The 
evidence will be considered by the Board in its appellate 
review.

Several additional issues have been raised during the 
pendency of the veteran's appeal.  First, the veteran has 
been diagnosed with cirrhosis of the liver as secondary to 
his service-connected hepatitis C.  He expressed his desire 
to be service connected for the cirrhosis at the time he 
submitted his notice of disagreement in May 2003.  The issue 
has not yet been developed or certified on appeal and is 
referred to the RO for such further action as may be 
necessary.  

Second, the veteran has alleged that his hepatitis C 
disability has caused him to miss many days of work.  He has 
submitted evidence of leave he has taken from work over 
several years.  The evidence does not show that the leave was 
directly related to his hepatitis C.  However, the veteran's 
testimony, and the evidence submitted, raises the issue of a 
possible entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2006).  This issue is also referred 
to the RO for such further action as may be necessary.

Third, the veteran has alleged that his medical disabilities, 
to include his hepatitis C, essentially impair him to the 
point that he is unable to work.  Evidence of record shows 
the veteran continues to be employed full time with the 
Postal Service.  However, one of his physicians has 
maintained that the veteran continues to work out of 
financial necessity but should retire due to disability.  In 
light of the veteran's statements, those of his physician, 
and the fact that the veteran meets the combined disability 
rating criteria under 38 C.F.R. § 4.16(a), the issue of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) has also been raised.  The 
issue is referred to the RO for such further action as may be 
necessary.  


FINDINGS OF FACT

1.  The veteran was granted service connection for hepatitis 
C and assigned a 10 percent rating from the date of his 
claim, July 3, 2002.

2.  Since July 3, 2002, the veteran's hepatitis C disability 
has been manifested by subjective complaints of daily 
fatigue, malaise, and arthralgias and scattered findings of 
hepatomegaly.  

3.  The veteran's disability has not been productive of, 
anorexia, weight loss, or any incapacitating episode and has 
not required diet or medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code 
7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from July 1965 to August 
1967.  He was wounded in the right arm while serving in 
Vietnam in 1966.  The veteran's wounds required surgery for 
initial treatment and repair.  

The veteran submitted his claim for service connection for 
hepatitis C in July 2002.  VA treatment records for the 
period from July 1976 to August 2002 were associated with the 
claims folder.  The records show that the veteran was 
initially evaluated for a history of anorexia, weakness, 
fever, chills, and mid-epigastric pain in June 1986.  An 
abdominal echogram was interpreted to show increased liver 
echogenicity, probably due to liver cirrhosis, and evidence 
of hepatosplenomegaly in June 1986.  The veteran was admitted 
for further evaluation in July 1986.  The diagnoses on 
discharge were status post liver biopsy and acute hepatitis.

Liver and spleen imaging was conducted in May 1999.  The 
results were described as an abnormal study with evidence of 
splenomegaly and hepatocellular dysfunction.  The report also 
indicated that there was a probability of portal 
hypertension.  The veteran had another liver biopsy done in 
December 1999.  The pathology report indicated that the 
results showed chronic hepatitis C, moderately active, with 
cirrhosis.  The veteran was seen as an outpatient in July 
2000.  He was noted to have a history of hepatitis C and 
hepatitis B positive and liver cirrhosis as shown by biopsy.  
The veteran was said to look in good health.  His main 
complaints were that he had noticed some rectal bleeding on 
and off and that he bruised easily.  

The veteran was seen again in July 2002.  It was noted that 
he had not been seen in the clinic since 2000.  The veteran 
was not on a diet.  He exercised by walking, and sometimes 
biking.  He was employed with the Postal Service but had not 
returned to work from recent surgery [splenectomy].  The 
entry noted that the veteran had the surgery in June 2002.  
The veteran had some symptoms of constipation.  He said that 
his appetite had decreased somewhat and that he had lost 
weight since he was last weighed in 2000.  He thought it was 
10 pounds.  There veteran was not in acute distress.  The 
pertinent assessment was hepatitis C.  The veteran was to 
have a consult with the gastrointestinal (GI) clinic.  

The veteran was afforded a VA examination in August 2002.  
The veteran was noted to not be under treatment for his 
hepatitis.  The veteran reported being wounded in service and 
requiring transfusions.  The examiner noted that the liver 
was not enlarged.  The abdomen was nontender.  The examiner 
said that the veteran complained of being tired all of the 
time in terms that might be attached to the chronic 
hepatitis.  There was no change in appetite or significant 
change in weight.  The impression was hepatitis C and 
hepatitis B.  

The veteran was afforded an additional VA examination in 
November 2002.  The examiner reported that the veteran took 
no medication for his hepatitis.  There was no abdominal pain 
or distention.  The veteran complained of lethargy, fatigue, 
weakness, depression, and anxiety.  There was no evidence of 
ascites and no weight gain or loss.  The diagnosis was 
hepatitis C with chronic liver disease secondary to hepatitis 
C.  The examiner also opined that the veteran's hepatitis C 
was related to his transfusions in service.  The examiner 
also said that the veteran's cirrhosis of the liver was 
secondary to the hepatitis C.

The veteran was granted service connection for hepatitis C by 
way of a rating decision dated in April 2003.  He was 
assigned a 10 percent rating.  The effective date for service 
connection and the 10 percent rating was established as July 
3, 2002, the date his claim for service connection was 
received.

The veteran submitted his notice of disagreement with the 
rating in May 2003.  He said that he had daily fatigue and 
malaise and episodes of incapacitating symptoms.  He also 
said that he was at risk of losing his job at the Post Office 
because of his work history and had been counseled on many 
occasions on alleged abuse of sick time.  

Associated with the claims folder are VA treatment records 
for the period from August 2002 to May 2003.  Of note is a 
treatment entry from October 2002 that reports the veteran's 
weight as 200 pounds.  The entry also noted that the veteran 
had returned to work with the Postal Service but had been out 
of work for quite awhile due to his splenectomy.  The veteran 
had several appointments with the orthopedic clinic and 
physical therapy for treatment of cervical pain and left arm 
numbness from October 2002 to February 2003.  He had no 
complaints related to symptoms from his hepatitis C.

The veteran was seen for his hepatitis on May 8, 2003.  The 
examiner said that the veteran was noted to be dozing off in 
the examination room.  The veteran said that he was extremely 
fatigued and tired.  He was working full time with the Postal 
Service.  He said that he had been brought up for 
disciplinary questioning because he had missed so much time 
because of his illness.  The veteran wanted the examiner to 
complete paperwork associated with the Family Medical Leave 
Act (FMLA).  The examiner noted she had treated the veteran 
for anemia several months earlier.  The veteran complained of 
occasional constipation.  He said he did very little exercise 
because of his fatigue.  The veteran's weight was noted as 
216 pounds.  The assessment was hepatitis C.  The examiner 
said that she strongly urged the veteran to be followed at 
the GI clinic.  He was scheduled for a consultation.  She 
also said that the veteran's fatigue might be related to his 
hepatitis anemia.  The examiner said that she would not 
complete the FMLA paperwork until a diagnosis was determined 
as causing the fatigue.  

The same examiner saw the veteran on May 28, 2003.  He again 
asked that she complete the FMLA paperwork for him.  She 
noted that she had tried to make appointments in the GI 
clinic for the veteran from his last visit but the clinic 
would not schedule the veteran due to his past failure to 
keep appointments.  The examiner noted that blood work 
ordered before showed elevated liver enzymes.  The veteran 
again complained of being fatigued.  The assessment was 
hepatitis C and probable alcoholic cirrhosis. 

The veteran submitted private treatment records from several 
sources for the period from September 1990 to November 2003.  
Of note are computed tomogram (CT) scan reports for the 
abdomen and pelvis dated in June 2002.  The veteran had 
fallen and a ruptured spleen was suspected.  The CT scan of 
the abdomen was interpreted to show diffuse fatty changes in 
the liver and a ruptured spleen with peritoneal fluid, 
probably hemoperitoneum.  The CT scan of the pelvis was said 
to show free peritoneal fluid, probably representing 
hemoperitoneum.  The report said that ascites may appear 
similar.  There is an operative report to show that the 
veteran had a splenectomy in June 2002.  The report noted 
that the liver was cirrhotic and a moderate gray but was not 
severe.  The liver was said to be slightly enlarged.  

There are also records associated with a cardiology 
evaluation done because of a family history of heart disease.  
A July 2003 report from Cardiology Associates of Schenectady 
noted that the veteran had recently initiated a walking 
program up to two miles that he was able to complete with no 
limitation.  The veteran underwent several stress tests.  An 
August 2003 report noted that the veteran had completed an 11 
minute test with no evidence to suggest inducible ischemia.  
His exercise capacity was said to be excellent.  The 
veteran's hepatitis was mentioned by way of how it may affect 
the use of lipid-lowering agents.  

The veteran had a liver biopsy done in October 2003.  The 
report said that there were fragments of the liver with 
architectural distortion, severe portal and periportal 
inflammation with lobular inflammation and bridging necrosis.  
The report also said that there was probable cirrhosis 
consistent with chronic viral hepatitis C, grade 4, stage 4.  
A rheumatology evaluation was conducted in August 2003 by 
M.S. Farber, M.D., Ph.D.  The veteran was seen for complaints 
of arthralgias involving his ankles, knees, hands, low back 
and neck for up to 20 years.  Dr. Farber noted a history of 
hepatitis C and said that the veteran had not had a GI 
evaluation for the condition.  The veteran's weight was 
reported as 97.2 kilograms, approximately 213 pounds.  He 
said that a review of the laboratory work showed a mildy 
positive rheumatoid factor and evidence of active chronic 
hepatitis C infection. Dr. Farber noted the possible 
connection between hepatitis C and a number of rheumatologic 
conditions including arthritis and arthralgias.  He said that 
the veteran had some evidence of osteoarthritis and 
degenerative disc disease (DDD).  He also said he was 
concerned that the more inflammatory complaints and stiffness 
were likely secondary to the hepatitis C infection.  At a 
follow-up appointment in November 2003, the veteran's weight 
was listed as 98 kilograms.  Dr. Farber said that the 
veteran's arthralgias were presumably secondary to his 
hepatitis C.

The veteran also submitted records from his primary private 
physician, G. G. Weis, D.O., of the Amsterdam Family Practice 
Associates.  The records covered a period from May 1989 to 
November 2003.  An entry dated June 20, 2002, noted that the 
veteran had had his spleen removed.  It was reported he would 
be off from work for eight weeks.  He was treated for 
bronchitis on several occasions in the latter half of 2002 
and encouraged to rest.  The veteran was noted to have a 
history of hepatitis C on July 15, 2003.  He was seen in 
conjunction with complaints of stiffness, and aching in his 
fingers and wrists.  An August 2003 entry noted that Dr. 
Farber felt that the veteran's arthralgias were related to 
his hepatitis C.  A November 28, 2003, entry noted the 
results of the October 2003 biopsy.  The entry also noted 
that the veteran complained of feeling very fatigued and had 
significant arthralgias.  Dr. Weis said that the veteran had 
some mild right upper quadrant tenderness and some mild 
hepatomegaly.  Dr. Weis further noted that the veteran was 
seeking assistance with his VA disability claim.  He said 
that he felt that the claim for disability was very 
reasonable.  Finally, Dr. Weis included a statement, dated in 
September 2003, wherein he said that due to the veteran's 
underlying medical condition, he would intermittently need to 
take time off from work.  

The veteran was afforded a VA examination in December 2003.  
The examiner referred to the October 2003 private liver 
biopsy and the other reports of record.  The examiner said 
that the veteran was having nosebleeds that were attributable 
to his cirrhosis.  He said symptoms from hepatitis C included 
fatigue, exhaustion, and being sleepy all of the time.  The 
veteran also had tenderness in the left upper quadrant and 
widespread arthralgias.  The examiner noted the veteran was 
employed as a mail handler and that the veteran said he could 
not do his work any longer because of fatigue and because of 
joint pain.  The veteran said that he tended to drop things 
secondary to the joint pain and was going to file for a 
medical retirement in the near future.  The liver was not 
palpable on physical examination.  The examiner also said 
that there was tenderness of the right upper quadrant.  The 
assessment was chronic hepatitis C with the symptoms 
mentioned and cirrhosis secondary to the hepatitis C.

The veteran provided a statement and additional records from 
Dr. Weis in December 2003.  The statement was dated in 
December 2003.  Dr. Weis said that the purpose of the 
statement was to provide medical documentation of the 
veteran's disability.  He said he had enclosed copies of 
blood work, an abdominal ultrasound and liver biopsy, all of 
which confirmed the presence of cirrhosis and hepatitis C.  
He said it was his feeling that the veteran was disabled.  He 
added that the veteran had to continue to work for financial 
reasons until his disability could be approved.  He said 
there were no significant restrictions on the veteran's 
activities.  The veteran's activities were limited by the 
nature of the illness and fatigue.  He concluded by saying 
that, once the veteran's disability was approved, he would, 
and should, be able to stop working.  The abdominal 
ultrasound reported that the veteran's liver was grossly 
within normal limits for size and shape.

Associated with the claims folder are additional VA records 
for the period from May 2003 to February 2004.  The veteran 
was seen in the outpatient clinic in December 2003.  The 
examiner noted the results of the October 2003 biopsy.  The 
veteran reported that his hepatitis C was the kind that was 
not treatable.  He complained of fatigue, malaise, and joint 
pain.  The examiner noted that the veteran was still employed 
with the Postal Service but was seeking a 100 percent 
disability from VA.  The assessment was hepatitis C, fatigue 
and malaise, most likely associated with the hepatitis C, and 
degenerative joint disease.  The veteran had a GI clinic 
consult in February 2004.  The examiner noted the results of 
the liver biopsies done in 1999 and 2003.  The examiner said 
that the veteran said he did not wish to be treated and that 
he had been told his hepatitis was not treatable.  The 
examiner said there was no history of ascites or of GI 
bleeding.  He said the veteran was otherwise well without a 
complaint other than fatigue and joint pain.  The examiner 
said that the veteran had no current sequelae of his chronic 
liver disease other than some joint pain and fatigue which 
may or may not be related to his hepatitis C.  

The veteran submitted a duplicate copy of the statement from 
Dr. Weis from September 2003 in March 2004.  He also 
submitted a statement from Dr. Weis with the same wording, 
dated in March 2004.  The veteran included a copy of his 
Employee Sick/LWOP [Leave Without Pay] Leave History.  The 
report noted that the veteran had been employed for 17.26 
years.  The report further listed the amount sick of leave 
used by the veteran in 1999 (122.39 hours), 2000 (84.68 
hours), 2001 (110.84 hours), 2002 (126.74 hours), and 2003 
(100 hours).  The report also showed the veteran had LWOP of 
305.72 hours in 2002, and 126.44 hours in 2003.  

The veteran testified at a videoconference hearing in August 
2006.  The veteran's representative contended that the 
veteran did have the necessary symptomatology to warrant a 
higher rating.  Further, the veteran had to continually take 
unscheduled time off from work due to his illness.  The 
veteran was also told by his employer that he may have to 
consider medical leave or retirement.  The veteran also had 
additional medical evidence to submit.  The veteran testified 
that he had lost 69 hours from his job in July and August 
2006.  He said that was about the average all year long every 
year for the last 15 years or so.  He also said that Dr. Weis 
suggested he should take a medical retirement.  The veteran 
further testified that his condition was to the point where 
they tolerated it at work but were not happy over it.  The 
veteran said he could not do his job the way he was supposed 
to.  He said that he had been "carted off" to the hospital 
in an ambulance because of pain.  He said that he vomiting 
and weight loss.  He had lost over 40 pounds in the last two 
months.  The veteran said that he was mail handler and had to 
lift sacks of letters that weighed 70-80 pounds and push/pull 
equipment loaded with mail that could weigh up to 1,100 to 
1,200 pounds.  He said that there were times he had to ask 
his supervisors for help.  He then said that they did not 
know about his medical condition because he did not publicize 
it.  Because of that, his supervisors thought he was 
"slacking back."  The veteran said he was fatigued on a 
daily basis.  He also said he did not get a lot of sleep.  

The veteran submitted additional records from Dr. Weis and 
from a consult with an outside physician.  The veteran was 
seen by R. R. Marsh, M.D. in July 2006.  Dr. Marsh 
transmitted the result of a bilary function/HIDA scan.  He 
also said that the veteran's abdominal pains were not typical 
of bilary colic.  Dr. Marsh noted that the veteran had 
elevated liver function tests.  He said the veteran's 
complaints of pain may be secondary to the hepatitis C.  Also 
included from Dr. Marsh were the results of an abdominal 
magnetic resonance imaging (MRI) study, also from July 2006.  
The study was done with and without contrast.  The report 
noted that there was a small cyst on the liver, located 
posterior superiorly.  Hepatomegaly was not reported.

The records from Dr. Weis are dated from January 2003 to July 
2006.  Most of the records were duplicates of those 
previously reviewed.  An entry from April 2006 noted that the 
veteran had been trying to lose weight and had lost three 
pounds recently.  There was no tenderness on palpation of the 
abdomen.  The assessment was elevated blood pressure.  It was 
noted that it was hoped that losing weight would help with 
lowering the blood pressure.  A history of hepatitis C was 
noted.  An entry dated July 17, 2006, reported that the 
veteran had been seen in the emergency room for right upper 
quadrant pain.  Dr. Weis noted the results of the July 2006 
scan and that the veteran was to see Dr. Marsh.  An entry 
dated July 26, 2006, noted that the veteran still complained 
of pain in the right upper quadrant.  The veteran was said to 
be on light duty at work and not lifting anything more than 
20 pounds.  Dr. Weis said he felt the pain was related to the 
veteran's hepatitis C.  

There are three Light Duty Forms for the veteran.  Two were 
signed by Dr. Marsh and one by Dr. Weis.  On July 18, 2006, 
Dr. Marsh listed several movement actions that should be 
limited to intermittent activities and imposed limits on 
lifting and pulling/pushing.  On July 24, 2006, he included 
most actions as being limited to intermittent.  On July 26, 
2006, Dr. Weis said the only limitations were 
lifting/carrying and pulling/pushing.  He also said that the 
veteran should perform bending/stopping intermittently.  All 
the other actions, such as sitting, standing, walking, 
climbing, kneeling, and working in different environmental 
conditions were unlimited.

Finally, the veteran submitted an Absence Analysis from the 
Postal Service for leave year 2006.  The analysis showed the 
work status for each pay period, on a daily basis, from 
January 7, 2006, to August 4, 2006.  The analysis shows a 
number of entries of annual leave, several coded as annual 
leave in lieu of sick leave, and several as LWOP.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  The veteran's claim for a higher evaluation 
for his disability of hepatitis C is an original claim that 
was placed in appellate status by a notice of disagreement 
(NOD) expressing disagreement with an initial rating award.  
As such, separate ratings can be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's hepatitis C is currently rated as 10 percent 
disabling under Diagnostic Code 7354.  38 C.F.R. § 4.114 
(2006).  Under Diagnostic Code 7354, a 10 percent rating is 
applicable where there is intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent rating is assigned for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly. A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  Id.

Notes associated with this diagnostic code provide that 
sequelae, such as cirrhosis or malignancy of the liver, are 
to be evaluated under the appropriate diagnostic code, with 
the provision that the same signs and symptoms may not 
support separate ratings under Diagnostic Code 7354 and the 
sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) 
(2006).  Also, for purposes of evaluation under this 
diagnostic code, "incapacitating episodes" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic 
Code 7354, Note (2) (2006).

The veteran's primary complaints during the duration of his 
claim have been those of fatigue, malaise, and arthralgias.  
There is no evidence of anorexia.  The veteran claimed that 
he had suffered weight loss from hepatitis C at the time of 
his hearing in August 2006.  That is simply not the case.  
The evidence of record clearly demonstrates that there is no 
weight loss from July 2002 to the present that has been 
attributed to the veteran's hepatitis C.  Moreover, there is 
absolutely no evidence of a 40 pound weight loss, as claimed 
by the veteran, at any time.  The medical records the veteran 
submitted in August 2006 show that he had recently lost 
several pounds because he was trying to lose weight.  Dr. 
Weis approved of the weight loss as it may have a positive 
impact on the veteran's elevated blood pressure.  

The veteran also contends that he experiences incapacitating 
episodes from his hepatitis C but that is not supported by 
the objective evidence of record.  The VA and private records 
do not reflect the veteran being seen by Dr. Weis, or other 
physicians, for complaints associated with his hepatitis C 
and requiring rest.  There are several private record entries 
showing the veteran being treated for respiratory complaints 
and being told to rest because of those complaints but none 
associated with hepatitis C.  Further, the records from the 
veteran's cardiology evaluations in July and August 2003 
reflect that he was on an exercise program, capable of 
walking two miles a day without a problem.  The veteran also 
had excellent stress test tolerance and had an excellent 
heart rate and blood pressure as per the August 2003 report.  
There was no mention of his hepatitis C as causing fatigue 
and an inability to exercise or complete any of the several 
stress tests.  

There is some evidence to support a finding of hepatomegaly.  
Hepatomegaly is defined as the enlargement of the liver.  
STEDMAN'S MEDICAL DICTIONARY 787 (26th Ed., 1995).  The June 
2002 operative report said that the liver was slightly 
enlarged.  A September 2003 abdominal ultrasound report said 
that the liver was grossly within normal limits for size and 
shape.  Dr. Weis found evidence of mild hepatomegaly based on 
palpation in November 2003.  The many other clinical 
evaluations, both VA and private, did not report a finding of 
hepatomegaly.

The veteran is not receiving medication for his hepatitis C.  
Although he has told VA physicians that his "type" of 
hepatitis C is not treatable, there is no objective medical 
evidence to support that contention.  The veteran is not on a 
special diet of any type related to his hepatitis C.  

The veteran was said to have mild upper right quadrant 
tenderness at his December 2003 VA examination and again in 
July 2006 on examination by Dr. Weis.  There is no consistent 
finding of tenderness in the VA and private treatment 
records.  

Dr. Weis has written two statements about the veteran having 
to intermittently take time off from work because of his 
illness.  There is no corresponding medical record entry to 
show the veteran being seen by Dr. Weis and being off from 
work.  Further, in his December 2003 statement, Dr. Weis said 
that the veteran had no significant restrictions on his 
activities.  He did say the veteran's activities were limited 
by the nature of the illness and fatigue.  

The veteran's submission of his leave taken is not supported 
by medical records to show the reason for the leave.  A 
review of his medical records from Dr. Weis, both before and 
since the July 2002 claim, show that the veteran was injured 
in a number of accidents involving falls, skiing, motor 
vehicles, and three-wheeled vehicles, right up to when he 
fell and ruptured his spleen in June 2002, a medical 
condition that had him out of work for at least eight weeks 
at that time.  

In addition, although the veteran said he missed work or 
needed help with his work because of his hepatitis C, he also 
said his supervisors were not aware of his medical condition.  
(Transcript p. 8).  It is somewhat incongruous for the 
veteran to claim that he had taken so much time off work 
because of his hepatitis C, to include the submission of the 
Postal Service printouts showing his leave usage, but then to 
say that his supervisors were not aware of his medical 
condition because he did not like to publicize it.  

In reviewing all of the evidence of record, the Board finds 
that the veteran's symptomatology does not satisfy the 
criteria for a 20 percent rating under Diagnostic Code 7354.  
The veteran does not suffer from incapacitating episodes as 
defined by the regulations.  Further, he does not have 
anorexia and does not require diet or medication for control 
of his hepatitis C.  The veteran has received several 
evaluations to address his complaints of arthralgias with 
several different medications discussed as possible treatment 
for relief of his pain.  The use of medications being 
complicated by the possible side effects on the veteran's 
liver.  However, the medications have not been used to treat 
his underlying liver disease.  

Despite the veteran's subjective complaints of fatigue, there 
is contrasting evidence of record, especially in 2003, to 
show that he had an excellent heart rate and was involved 
with an exercise program of walking.  He was able to complete 
two miles without any problems.  The record also indicates 
that he engaged in vigorous physical activity, such as 
skiing.  The cardiology evaluation found no evidence of 
fatigue, exercised induced or otherwise.  

In consideration of the evidence, the Board finds that the 
veteran's symptomatology does not justify a higher rating 
than 10 percent at any time after July 3, 2002.  The 
veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 10 percent for hepatitis C.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran submitted a claim for service connection on July 
3, 2002.  His claim for service connection was substantiated 
when service connection was granted in April 2003.  The 
veteran then expressed disagreement with his initial 
disability rating.

During the pendency of the veteran's claim, the United States 
Court of Appeals for Veterans Claims (Court), issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

The RO wrote to the veteran in November 2003, after the grant 
of service connection, and informed him of the evidence 
required to substantiate a claim for an increased/higher 
rating for his hepatitis C.  He was informed of what action 
the RO was taking to develop his claim.  He was informed of 
the evidence of record.  The veteran was also advised of VA's 
responsibilities in the development of his claim, what he 
should do to help, and to submit evidence to VA.

The veteran was issued a statement of the case (SOC) in March 
2004.  The SOC reviewed the considerable evidence added to 
the record, both that submitted by the veteran and that 
developed by the RO.  The veteran's claim for a higher rating 
was denied.  He was informed of the basis for the denial.  

The Board finds that the November 2003 letter to the veteran 
fulfilled VA's duty to notify the veteran regarding the 
evidence necessary to support his claim for a higher rating, 
including the duty to notify the veteran to submit any 
pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to any aspect involving notice in this case.  
He has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran was 
afforded VA examinations.  VA treatment records were obtained 
and associated with the claims folder.  The veteran submitted 
evidence in support of his claim.  The veteran testified at a 
videoconference hearing and submitted additional evidence 
with a waiver of AOJ consideration.  The veteran has not 
alleged that there is any outstanding evidence.

Finally, the Board notes that there is a Report of Contact 
from March 24, 2003.  The report relates a conversation with 
personnel of the VA medical center (VAMC) in Miami, Florida.  
The veteran's records, from 1976 to 1978, had been sent to 
the archives and needed to be recalled.  They would be 
provided when they were received from the archives.  The 
Board notes that the records were never associated with the 
claims folder.  However, the veteran was apprised of this in 
the April 2003 rating decision and March 2004 statement of 
the case.  The absence of the records is not prejudicial to 
the adjudication of the veteran's claim as they relate to a 
period approximately 24 years prior to the date of his claim 
and would not contain information pertinent to his current 
symptomatology.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(If such material could be determinative of the claim and was 
not considered by the Board, a remand for readjudication 
would be in order).  


ORDER

Entitlement to rating in excess of 10 percent for hepatitis C 
is denied.



____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


